

115 HR 245 IH: Veterans’ Education Equity Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 245IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Cook (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the calculation of the amount of the monthly
			 housing stipend payable under the Post-9/11 Educational Assistance Program
			 of the Department of Veterans Affairs based on the location of the campus
			 where classes are attended.
	
 1.Short titleThis Act may be cited as the Veterans’ Education Equity Act. 2.Calculation of monthly housing stipend under Post-9/11 Educational Assistance Program based on location of campus where classes are attended (a)In generalSection 3313(c)(1)(B)(i)(I) of title 38, United States Code, is amended by striking the institution of higher learning at which the individual is enrolled and inserting the campus of the institution of higher learning where the individual physically participates in a majority of classes.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to initial enrollment in a program of education on or after the date of the enactment of this Act.
			